DETAILED ACTION

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (07/19/2021) has been entered.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Acknowledgements

3.	The undersigned thanks Applicant representative for the new list of amendments provided, and clear stated remarks and observations.

3.1.	Upon new entry, claims (1 -4, 6 -7, 9 -12, 15 -27) remain pending on this application, of which (1, 25, 26, 27) remain the four parallel running independent claims on record. Claims (5, 8, 13-14) were cancelled.

                                                 Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (08/20/2020; 97/19/2021, 06/22/2021 and 06/22/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

      Response to arguments

5.	Applicant's arguments have been fully and carefully considered, being persuasive, and therefore the previous rejection under 35 USC 103 is withdrawn.

5.1.	However, the list of amendments provided raises new issues ventilated in section (6) that requires further attention moving forward.

          					   Claim Rejection section
       
       Double Patenting

6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



6.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

6.3.	Claims (1, 25, 26 and 27) of instant Application 17/071,139, directed to an Method and CRM of the same, being provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over the similar Claims (1, 11, 13 and 14) of the Appl. 17/071,139. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or similar variations of the same claim language.

              Instant Applic. (17/019,675)
             Reference (17/071,139)
Claim 1. A video processing method, comprising: maintaining one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; performing a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order; deriving, based on the motion candidate list, motion information which is used as a motion vector predictor; performing a conversion between the first video block and a bitstream of a video including the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream; and updating the table based on motion information derived for the first video block, wherein at least one motion candidate of checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first video blocky wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list; wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and wherein the first reference picture list is a current target reference picture list.
Claim 25. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: maintain one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous 153109567.1Inventor : Li ZHANG et al.Docket No.: 130408-8523.US12 Appl. No. : 17/019,675 Filed : September 14, 2020 Page : 6 of 18 video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; perform a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order; derive, based on the motion candidate list, motion information which is used as a motion vector predictor; perform a conversion between the first video block and a bitstreamy wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list; wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and wherein the first reference picture list is a current target reference picture list.  
Claim 26. A non-transitory computer-readable storage medium storing instructions that cause a processor to: maintain one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; perform a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order; 153109567.1Inventor : Li ZHANG et al.Docket No.: 130408-8523.US12 Appl. No. : 17/019,675 Filed : September 14, 2020 Page : 7 of 18 derive, based on the motion candidate list, motion information which is used as a motion vector predictor; perform a conversion between the first video block and a bitstream of a video including the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream; and update the table based on motion information derived for the first video block, wherein at least one motion candidate of checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first video blocky wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list; wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and wherein the first reference picture list is a current target reference picture list.  
Claim 27. A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: maintaining one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; performing a motion candidate list derivation process to derive a motion candidate list for a first video block, wherein the motion candidate list derivation process comprises selectively checking one or more motion candidates in a table of the one or more tables in an order; deriving, based on the motion candidate list, motion information which is used as a motion vector predictor; 153109567.1Inventor : Li ZHANG et al.Docket No.: 130408-8523.US12 Appl. No. : 17/019,675 Filed : September 14, 2020 Page: 8 of 18 generating the bitstream from the first video block based on the motion information and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstreamy wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list; wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and wherein the first reference picture list is a current target reference picture list.

Claim 1. A method for video processing, comprising : maintaining a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and performing the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: performing a rounding operation to a first motion vector prediction candidate associated with the video block based on the motion vector precision, wherein the first motion vector prediction candidate is derived from one of a spatial or a temporal neighboring block of the video block; comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list; adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result; and selectively adding one or more second motion vector prediction candidates to the motion vector prediction candidate list, wherein the one or more second motion vector prediction candidates are acquired based on one or more tables of motion candidates, wherein the one or more tables comprise one or more motion candidates derived from one or more blocks previously converted, and wherein a motion candidate in the one or more tables is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, a filter parameter used in a filtering process, wherein the one or more second motion vector prediction candidate are added into the motion vector prediction candidate list in response to a current number of candidates in the motion vector prediction candidate list being smaller than a maximumly allowed number.
Claim 11. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to : maintain a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and perform the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: performing a rounding operation to a first motion vector prediction candidate associated with the video block, wherein the first motion vector prediction candidate is derived from one of a spatial or a temporal neighboring block of the video block; comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result; and selectively adding one or more second motion vector prediction candidates to the motion vector prediction candidate list, wherein the one or more second motion vector prediction candidates are acquired based on one or more tables of motion candidates, wherein the one or more tables comprise one or more motion candidates derived from one or more blocks previously converted, and wherein a motion candidate in the one or more tables is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, a filter parameter used in a filtering process, wherein the one or more second motion vector prediction candidate are added into the motion vector prediction candidate list in response to a current number of candidates in the motion vector prediction candidate list being smaller than a maximumly allowed number. 
Claim 13. A non-transitory computer-readable storage medium storing instructions that cause a processor to : maintain a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and perform the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: performing a rounding operation to a first motion vector prediction candidate associated with the video block, wherein the first motion vector prediction candidate is derived from one of a spatial or a temporal neighboring block of the video block; comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result; and selectively adding one or more second motion vector prediction candidates to the motion vector prediction candidate list, wherein the one or more second motion vector prediction candidates are acquired based on one or more tables of motion candidates, wherein the one or more tables comprise one or more motion candidates derived from one or more blocks previously converted, and a motion candidate in the one or more tables is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, a filter parameter used in a filtering process, wherein the one or more second motion vector prediction candidate are added into the motion vector prediction candidate list in response to a current number of candidates in the motion vector prediction candidate list being smaller than a maximumly allowed number. 
Claim 14. A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises : maintaining a motion vector prediction candidate list for a conversion between a video block of a video and a bitstream of the video, wherein the video block corresponds to a motion vector precision of M-Pel or sub-pel selected from multiple motion vector precisions, M being a positive integer; and performing the conversion based on the motion vector prediction candidate list, wherein the maintaining the motion vector prediction candidate list comprises: performing a rounding operation to a first motion vector prediction candidate associated with the video block, wherein the first motion vector prediction candidate is derived from one of a spatial or a temporal neighboring block of the video block; comparing the rounded first motion vector prediction candidate against at least one existing candidate in the motion vector prediction candidate list, adding the rounded first motion vector prediction candidate to the motion vector prediction candidate list based on the comparing result; and selectively adding one or more second motion vector prediction candidates to the motion vector prediction candidate list, wherein the one or more second motion vector prediction candidates are acquired based on one or more tables of motion candidates, wherein the one or more tables comprise one or more motion candidates derived from one or more blocks previously converted, and wherein a motion candidate in the one or more tables is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, a filter parameter used in a filtering process, wherein the one or more second motion vector prediction candidate are added into the motion vector prediction candidate list in response to a current number of candidates in the motion vector prediction candidate list being smaller than a maximumly allowed number. 


         Claim Objection 

8.	The amended list of Claim (1 -4, 6 -7, 9 -12, 15 -27) is/are objected to, because of the judicially created Double patent doctrine, as documented in section (6) above, but it may be considered for allowance if properly rewritten, and/or if a Terminal Disclaimer is timely filed, in compliance with 37 CFR 1.321(c) or 1.321(d).  
	
       Prior Art Citations

9. The following List of prior art, made of record and not relied upon, considered pertinent to applicant's disclosure:

9.1. Patent documentation:

US 9,918,102 B1		Kohn; et al.		H04N19/52; H04N19/513;
US 10,021,414 B2		Seregin; et al.	H04N19/70; H04N19/55; H04N19/52; 
US 10,284,869 B2		Han; et al.		H04N19/55; H04N19/176; H04N19/433; 
US 10,560,718 B2		Lee; et al.		H04N19/56; H04N19/122; H04N19/51; 
US 11,134,244 B2		Zhang; Li et al.	H04N19/70; H04N19/139; H04N19/96; 
US 11,146,786 B2		Zhang; Li et al.	H04N19/70; H04N19/176; H04N19/52; 
US 20170048550 A1	Hannuksela; et al.	H04N19/58; H04N19/70; H04N19/513; 
US 20180192071 A1	Chuang; et al.	H04N19/517; H04N19/52; H04N19/44; 
US 20180278949 A1	Karczewicz; et al.	H04N19/587; H04N19/513; H04N19/44; 
US 20210014525 A1	Zhang; Li et al.	H04N19/513; H04N19/184; H04N19/176; 

         CONCLUSIONS

10.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.